COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re: HydroChem LLC

Appellate case number:    01-21-00087-CV

Trial court case number: 2020-18662

Trial court:              133rd District Court of Harris County

        Relator, HydroChem LLC, has filed a petition for writ of mandamus challenging the trial
court’s January 31, 2021 order compelling production. The Court requests that real party in interest
file any response to the petition by no later than March 17, 2021.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau_______
                                Acting individually


Date: ___February 25, 2021_____